Citation Nr: 1448329	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-33 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent prior to September 20, 2010, and in excess of 20 percent thereafter, for a back strain.

2.  Entitlement to an increased rating in excess of 30 percent prior to March 28, 2011, and in excess of 40 percent thereafter, for keratoconus of both eyes, to exclude a temporary 100 percent rating in place from June 4, 2012 through July 31, 2012.


REPRESENTATION

Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a January 2011 rating decision, the Veteran was awarded an increased rating for his service-connected back strain, resulting in a 20 percent rating effective September 20, 2010.  In a February 2012 rating decision, the Veteran was awarded an increased rating of 40 percent for his service-connected keratoconus of both eyes, effective March 28, 2011, along with special monthly compensation based on the loss of use of his right eye.  His corneal surgery also resulted in a temporary 100 percent rating from June 4, 2012 to July 31, 2012.  Therefore, the increased ratings constitute partial grants of benefits, such that the issues remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the VBMS paperless claims processing system.


FINDINGS OF FACT

1.  Prior to September 20, 2010, the Veteran's forward flexion of the thoracolumbar spine was not less than 60 degrees, and the combined range of motion was not greater than 120 degrees, with no evidence of unfavorable or favorable ankylosis of the entire thoracolumbar spine.  There was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Incapacitating episodes or objective neurologic abnormalities were not shown.

2.  After September 20, 2010, the Veteran's forward flexion of the thoracolumbar spine was not less than 30 degrees, with no evidence of unfavorable or favorable ankylosis of the entire thoracolumbar spine.  However, there was evidence of muscle spasm or guarding severe enough to result in an abnormal gait and incapacitating episodes of at least two weeks, but less than four weeks, during the past twelve months.  Other than service-connected left lower extremity radiculopathy, there were no other neurologic abnormalities associated with the thoracolumbar spine.

3.  Prior to March 28, 2011, the Veteran's right eye vision manifested, at worst, as having no more than light perception in one eye, with left eye vision, at worst at 20/40.  The Veteran's keratoconus was treated with contact lenses.  

4. From March 28, 2011, forward, the Veteran's right eye vision manifested, at worst, as having no more than light perception in one eye, with left eye vision, at worst, at 20/50.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to September 20, 2010, and in excess of 20 percent thereafter, for the Veteran's back strain, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for an increased rating in excess of 30 percent prior to March 28, 2011, and in excess of 40 percent from August 1, 2012, forward, for keratoconus of both eyes, to exclude a temporary 100 percent rating in place from June 4, 2012 through July 31, 2012, have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.79, Diagnostic Code 6035-6069 (prior to December 20, 2008 & 2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks higher ratings for his service-connected back strain and keratoconus of both eyes.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Back Strain

The Veteran's back strain has been rated as 10 percent disabling from August 22, 2013, and 20 percent disabling from September 20, 2010, under Diagnostic Code 5237.  

Scheduler ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes found at 38 C.F.R. § 4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a. 

The General Formula provides that an evaluation of 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  
 
Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a at Note (5).  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id.  

For VA compensation purposes, normal flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2).      
Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned where there are incapacitating episodes having a total of at least one week but less than two weeks during the past twelve months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  Id.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Id.  A 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).   

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

First, the Board finds that a rating in excess of 10 percent prior to September 20, 2010 is not warranted for the Veteran's back strain. 

At an August 2006 VA spine examination, the Veteran demonstrated forward flexion to 85 degrees, extension to 25 degrees, left lateral flexion to 35 degrees, right lateral flexion to 40 degrees, left lateral rotation to 50 degrees, and right lateral rotation to 50 degrees.  The combined range of motion was 285 degrees.  Although the Veteran complained of pain, there was no weakness, incoordination, lack of endurance, fatigue, or functional loss identified upon repetitive use testing. 

The Veteran denied the use of a cane, crutches, or walker.  He indicated walking was "not a problem" and that he could walk a mile and a half to two miles before having to stop due to pain.  The Veteran also indicated he was steady on his feet, and he denied having any incapacitating episodes.  Although the Veteran indicated that he could not play basketball, he stated that he was able to complete activities of daily living, such as eating, grooming, bathing, and toileting.  

In December 2006, the Veteran was treated by a VA chiropractor.  His range of motion was "within normal limits," but he reported sharp pain aggravated by sitting.  His muscle strength of the lower extremity was five out of five, and he had intact sensation.  The Veteran denied bladder dysfunction.

February 2009 and March 2009 VA records describe the Veteran's range of motion as within normal limits.  Similarly, in May 2009, specific range of motion test results were not provided, but the chiropractor noted lower thoracic extension restriction and bilateral lumbar rotation restriction upon palpitation.  The chiropractor also noted the Veteran presented without antalgic posture or gait.  June 2009 VA treatment records describe the Veteran's lumbar range of motion as within normal limits, but mild tenderness was noted over the left sacroliliac joint.  

A review of the evidence shows that prior to September 20, 2010, the Veteran's back strain did not manifest in forward flexion of the thoracolumbar spine less than 60 degrees; the combined range of motion was not less than 120 degrees.  There was also no evidence of favorable ankylosis of the entire thoracolumbar spine.  The evidence also does not show muscle spasm or guarding that resulted in abnormal gait or contour.  Indeed, while there was indication of tenderness of the spine, the Veteran denied using any assistive devices and his gait was described as non-antalgic.  Finally, there was no finding of any incapacitating episodes to warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As a result, a rating in excess of 10 percent is not warranted prior to September 20, 2010.

In making the above determinations, the Board has considered the Veteran's functional loss due to pain.  See 38 C.F.R. §§ 4.40 and 4.45, Deluca, 8 Vet. App. at 202.  Although the Veteran reported pain during range of motion testing, there was no additional limitation of motion upon repetitive use.  Also, the evidence of record does not show the presence of muscle spasm, atrophy, or other evidence of disuse.  
 
In correspondence from September 2010, the Veteran again asserted that his back condition was more painful than was contemplated by his assigned rating.  Thereafter, he was scheduled for another VA examination.

The November 2010 VA examination showed the Veteran demonstrated forward flexion to 70 degrees, with pain at 45 degrees; extension to 20 degrees, with pain at 10 degrees; right and left lateral flexion to 20 degrees, with pain at 10 degrees; and right and left lateral rotation to 20 degrees, with pain at 10 degrees.  The combined range of motion was 170 degrees.  The Veteran's range of motion was not reduced after three repetitions.  However, the examiner estimated the Veteran's range of motion during a flare-up to be 45 degrees of flexion, 10 degrees of extension, 10 degrees of right and left lateral flexion, and 10 degrees of right and left lateral rotation.  This would result in an estimated combined range of motion of 95 degrees during a flare-up.

The examiner also noted the Veteran had a normal posture with a slightly antalgic gait.  However, the Veteran denied the use of any assistive devices.  He also reported that his condition limited his walking to a quarter of a mile to one mile.  He stated he can only stand for fifteen to thirty minutes and complained of unsteadiness when standing.  The Veteran described incapacitating episodes lasting one to three days in duration managed by medication and rest.

Neurologic examination showed the Veteran's sensation was intact to light touch in the bilateral lower extremities.  He demonstrated five out of five strength in the lower extremities.  Lumbar radiculopathy of the left lower extremity was diagnosed.

The Veteran was afforded another VA back examination in September 2012.  The Veteran demonstrated forward flexion to 40 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and right and left lateral rotation to 15 degrees.  The combined range of motion was 115 degrees.  

After repetitive testing, the Veteran demonstrated forward flexion to 35 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 15 degrees.  The combined range of motion testing was therefore reduced to 95 degrees.  The examiner also noted the following symptoms upon repetitive motion: pain; weakened movement; excess fatigability; disturbance of locomotion; and interference with sitting, standing and/or weight bearing.  

Moreover, the Veteran had guarding or muscle spasm severe enough to result in an abnormal gait.  He reported using braces, a cane, and custom orthotics due to pain.  He indicated that he needed assistance with activities of daily living, such as bathing and dressing.  However, muscle strength testing was normal, and the Veteran did not have muscle atrophy.  Reflex and sensory examinations also yielded normal results.  Moderate radiculopathy was identified in the left lower extremity, but the right side was not affected.  The examiner did not find any other neurologic abnormalities, to include bowel or bladder problems or pathologic reflexes.   

The examiner identified incapacitating episodes with a duration of at least two weeks, but less than four weeks, in the past twelve months.  

A review of the evidence shows that after September 20, 2010, the Veteran's combined range of motion was estimated or measured to be less than 120 degrees, which warrants a 20 percent rating.  However, forward flexion of the thoracolumbar spine less than 30 degrees has not been shown, and there is no evidence of ankylosis of the thoracolumbar spine.  The Veteran's incapacitating episodes were also described as having a total duration of at least two weeks, but less than four weeks, in the past twelve months, which is contemplated by a 20 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Therefore, the evidence does not show that a rating in excess of 20 percent is warranted after September 20, 2010.

The Board recognizes the November 2010 VA back examination did not show reduced range of motion of the thoracolumbar spine upon repetitive testing.  However, the Veteran did report flare-ups.  In September 2012, the Veteran's range of motion was reduced upon repetitive testing, and the examiner noted symptoms such as excess fatigability and weakness.  The Veteran's forward flexion of the thoracolumbar spine was reduced by 5 degrees, and the combined range of motion was reduced by 20 degrees.  

Even considering this loss of motion and the Veteran's report of needing assistance in daily activities, a higher rating is not warranted based on functional loss after September 20, 2010.  The Veteran did not demonstrate forward flexion of 30 degrees or less, as contemplated in the higher rating of 40 percent.  Moreover, the Veteran muscle strength testing was normal, and he did not have muscle atrophy.  Therefore, the evidence does not show functional impairment beyond the levels contemplated in the currently assigned rating.  See Deluca, 8 Vet. App. at 207-08.  

Furthermore, Note (1) of the general rating formula instructs the rater to separately evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.  However, left lower extremity radiculopathy was not diagnosed until the November 2010 VA examination.  The Veteran was service-connected for this condition from November 30, 2010 until November 1, 2013.  The RO proposed and effectuated a rating reduction based on the evidence of record.  There is no evidence of any other neurologic abnormality during either of the appeal periods at issue in this case.  Indeed, VA examinations were repeatedly absent for findings of any bowel or bladder problems throughout both appeal periods.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected back strain, and there is no basis for further staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Code 5237 (2013); Gilbert, 1 Vet. App. at 49.  After careful review of the evidence, the Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's back condition.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Keratoconus of Both Eyes

The Veteran filed an increased rating claim for keratoconus of both eyes in August 2006.  His disability has been assigned a 30 percent rating from August 22, 2003 and a 40 percent rating from March 28, 2011, forward, with a temporary 100 percent rating in place from June 4, 2012 through July 31, 2012 (due to a corneal surgery).  The Veteran's condition has been rated under Diagnostic Code 6035-6069.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

During the pendency of the appeal, the regulations for rating eye and vision disabilities were amended for applications received on or after December 10, 2008.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  VA's Office of General Counsel has determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (April 10, 2000).  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (November 19, 2003).

Under the former rating criteria prior to December 10, 2008, Diagnostic Code 6035 provides that keratoconus is to be evaluated on impairment of corrected visual acuity using contact lenses.  See 38 C.F.R. § 4.84a (prior to December 10, 2008).  When contact lenses are medically required for keratoconus, either unilateral or bilateral, the minimum rating will be 30 percent. 
Given the currently-assigned minimum rating of 30 percent for keratoconus of the eyes, the Veteran's vision in one eye would have to be at least 20/100 or worse after correction for an increased rating to be applicable in this case.  See 38 C.F.R. § 4.84a.

Under the new rating criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066 (2013).

Corrected visual acuity of 20/50 warrants a 40 percent rating; a 50 percent rating is warranted where corrected visual acuity is 20/70; and a 60 percent rating is warranted for corrected visual acuity of 20/100.  Diagnostic Code 6069.  A 70 percent rating is warranted where corrected visual acuity is 20/200.  Diagnostic Code 6068.  An 80 percent rating is warranted where corrected visual acuity is 15/200.  Id.  A 90 percent rating is warranted where corrected visual acuity is 10/200.  Id.  A 100 percent rating is warranted where corrected visual acuity is 5/200.  Diagnostic Code 6067. 

The rating criteria also indicate that loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at three feet.  38 C.F.R. § 3.350(a)(4) (2008 & 2013).

Turning to the evidence of record, the Veteran underwent a VA eye examination in September 2006.  The examiner noted keratoconus in the Veteran's right eye but indicated that the left eye looked healthy.  The Veteran's right eye corrected, at near and at distance, was 20/200.  The Veteran's left eye corrected, at near and at distance, was also 20/20.  The Veteran's iris was clear in both eyes, and the extraocular muscles had full range of motion.  
Next, a January 2009 VA optometry consultation shows the Veteran had keratoconus in both eyes, with worse symptomology in the right eye.  The Veteran indicated that his contact lenses were not working well.  The Veteran's right eye had vision of 20/300, and the left eye had vision of 20/25.  

The Veteran was afforded a VA eye examination in December 2010.  He reported gradual blurring of his vision over time.  Physical examination of the eyes yielded normal results, to include a negative finding for diplopia.  There was also no difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vison for either eye, with the near vision being worse.  Moreover, there was not more than three diopters of spherical correction between the eyes.  The Veteran's visual acuity was noted as finger count two-feet in the right eye and 20/40 in the left eye.  The examiner did not identify any significant effects on the Veteran's usual occupation but noted mild effects on recreational activities and driving.  

Also in December 2010, the Veteran was evaluated for the possible gas permeable contact lens, but the eye health report indicated that such lenses would not restore functional vision secondary to corneal scarring.  The Veteran's right eye vision as 20/400+, and the left eye corrected vision was 20/30-1.  The Veteran was advised to continue with a corneal transplant.

In October 2011, the Veteran's right eye visual acuity was finger count at face, and the left eye was 20/50.  Again, a corneal transplant was recommended.

After the Veteran's corneal transplant, October 2012 VA treatment records show the Veteran reported an improvement in his vision.  The Veteran's right visual acuity was 20/70+1, and his left eye visual acuity was 20/50.  The Veteran's cornea sutures were in place, and there was no indication of any further visual abnormalities.  

A review of the evidence shows that an increased rating is not warranted for the Veteran's keratoconus of both eyes.  Prior to March 28, 2011, the Veteran's right eye vision manifested, at worst, as no more than light perception in one eye, with left eye vision, at worst, at 20/40.  The Veteran's keratoconus was treated with contact lenses.  However, after March 28, 2011, the Veteran's right eye vision manifested, at worst, as no more than light perception in one eye, with left eye vision, at worst, corrected to 20/50.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected keratoconus of both eyes, and there is no basis for further staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.79, Diagnostic Code 6035-6069 (prior to December 20, 2008 & 2013); Gilbert, 1 Vet. App. at 49.  No other diagnostic codes would be appropriate to evaluate the Veteran's eye condition.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 589.

Additional Considerations for Increased Rating Claims

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects the Veteran's claim for TDIU was denied in January 2011 by the RO.  The RO referred to the findings of the November 2010 examiner showing that the Veteran's back disability alone does not preclude substantially gainful employment.  Nothing in Rice suggests that the Veteran's disagreement with a decision on an increased rating claim must be read to also include a disagreement with the denial of TDIU.  Moreover, the Veteran has not asserted, nor does the record reflect, that his keratoconus of both eyes prevents him from working.  Consequently, the Board declines to apply Rice and take jurisdiction over a TDIU claim.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his back strain or keratoconus of both eyes.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected back or eye disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  Specifically, the criteria contemplate the Veteran's reports of pain and limited motion, which is further considered by application of 38 C.F.R. § 4.40, § 4.45, and § 4.59.  With regard to the Veteran's eye disability, the rating criteria (both the old and the new) contemplate the Veteran's use of contact lenses and his report of decreased visual acuity, to include partial or total blindness.  

Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned evaluations for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disorders that are unusual or different from those contemplated by the schedular criteria.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an August 2006 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Although the Veteran's representative questioned the fairness of the May 2011 opinion regarding the Veteran's eligibility for an automobile allowance, there was no such criticism involving the eye or back examinations of record.  Indeed, the Board finds the back and eye examinations adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  
  
Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to an increased rating in excess of 10 percent prior to September 20, 2010, and in excess of 20 percent thereafter, for a back strain, is denied.

Entitlement to an increased rating in excess of 30 percent prior to March 28, 2011, and in excess of 40 percent thereafter, for keratoconus of both eyes, to exclude a temporary 100 percent rating in place from June 4, 2012 through July 31, 2012, is denied.



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


